--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 8-K [adamis-8k_1109.htm]




Exhibit 10.2




REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is entered into as of
November 10, 2010, by and between Adamis Pharmaceuticals Corporation, a Delaware
corporation (the “Company”) and Eses Holdings (FZE), a limited liability free
zone establishment formed in accordance with the laws of Sharjah, United Arab
Emirates (the “Purchaser”) and together with the Company, collectively, the
“Parties”, and each, individually, a “Party”).  All capitalized terms used
herein but not defined shall have the respective meanings assigned to such terms
in the Purchase Agreement (as defined below).
 
RECITALS
 
WHEREAS, pursuant to that certain Common Stock Purchase Agreement, dated as of
the date hereof (the “Purchase Agreement”), by and between the Company and the
Investor, the Company has agreed to sell and issue to the Purchaser, and the
Purchaser has agreed to purchase from the Company, a total of up to Forty
Million (40,000,000) shares (the “Shares”) of the Company’s common stock, par
value US$0.0001 per share (“Common Stock”), pursuant to the terms and conditions
of the Purchase Agreement and for the consideration specified therein;
 
WHEREAS, it is a condition precedent to the Initial Closing and subsequent
Closings under the Purchase Agreement that the Company and the Purchaser have
entered into this Agreement; and
 
WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the Parties desire to enter into this Agreement in order
to grant “piggyback” registration rights as set forth below.
 
NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Definitions.  For purposes of this Agreement:
 
a.           “Affiliate” means, with respect to any specified Person, any other
Person who or which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person, including, without limitation,
(i) any general partner, officer, director of manager of such Person, (ii) any
venture capital or other investment fund now or hereafter existing that is
controlled by one or more general partners or managing members of, or shares the
same management company with, such Person, (iii) any entity, over fifty percent
(50%) of the voting securities of which are directly or indirectly owned by such
Person, and (iv) an entity that directly or indirectly owns over fifty percent
(50%) of the voting securities of such Person.

 
1

--------------------------------------------------------------------------------

 


b.           “Damages” means any loss, damage, or liability (joint or several)
to which a Person may become subject under the Securities Act, the Exchange Act,
or other law, insofar as such loss, damage, or liability (or any action in
respect thereof) arises out of or is based upon any claim, action or proceeding
brought by a third party (other than a person entitled to indemnity pursuant to
Section 2.6) against (i) in the case of a claim under Section 2.6(a), a person
entitled to indemnity pursuant to Section 2.6(a), and (ii) in the case of a
claim under Section 2.6(b), the Company or any related person described in
Section 2.6(b), arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any registration statement of
the Company hereunder, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; (ii) an omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading; or (iii) any
violation or alleged violation by the indemnifying party (or any of its agents
or Affiliates) of the Securities Act, the Exchange Act, any state securities
law, or any rule or regulation promulgated under the Securities Act, the
Exchange Act, or any state securities law, in each case relating to the offer
and sale of the Registrable Securities pursuant to any registration hereunder.
 
1.3.         “Equivalent Stock” means any securities having substantially
equivalent rights and ranking with the Common Stock.
 
1.4.         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
1.5.         “Excluded Registration” means (i) a registration statement on Form
S-8 or any successor form; (ii) a registration statement relating to an SEC Rule
145 transaction; (iii) a registration statement on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered.
 
1.6.         “Form S-3” means such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
 
1.7.         “Registrable Securities” means (i) the Shares; and (ii) any Common
Stock issued as (or issuable upon the conversion or exercise of any warrant,
right, or other security that is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, (a) the Shares or (b)
any shares described in this clause (ii).
 
1.8.         “SEC” means the United States Securities and Exchange Commission.
 
1.9.         “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.
 
1.10.       “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

 
2

--------------------------------------------------------------------------------

 


1.11.       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
1.12.       “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for the Purchaser.
 
(b)           Registration Rights.  The Company covenants and agrees as follows:
 
2.1.           Piggyback Registration.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Purchaser) any of its Common Stock or Equivalent
Stock under the Securities Act in connection with the public offering of such
securities (other than in an Excluded Registration), the Company shall, at such
time, promptly give the Purchaser notice of such registration.  Upon the request
of the Purchaser given within fifteen (15) days after such notice is given by
the Company, the Company shall, subject to the provisions of this Agreement,
cause to be registered all of the Registrable Securities that the Purchaser
requests to be included in such registration, subject to the provisions
below.  The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.1 before the effective date of
such registration, whether or not the Purchaser has elected to include
Registrable Securities in such registration.  The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Section 2.5.
 
2.2.           Priority in Piggyback Registration; Maintenance of Priority.
 
i.            If a registration pursuant to Section 2.1 is a registration on
behalf of the Company with an underwriter or placement agent, and the managing
underwriter or underwriters, or managing placement agent or agents, advise the
Company in writing that in their good faith opinion the number of securities
requested to be included in such registration exceeds the largest number of
securities which can be sold without having a material adverse effect on such
offering, or that marketing factors require a limitation of the number of shares
to be offered and sold, which determination may in either case take into account
the price at which such securities can be sold, then Registrable Securities may
be excluded in whole or in part from such offering in accordance with the
following provisions:  the Company will include in such offering and
registration (i) first, the securities the Company proposes to sell, (ii)
second, provided that no securities proposed to be sold by the Company have been
excluded from such registration, such number of the Registrable Securities
requested to be included therein by the Purchaser as the underwriter(s) or
placement agent(s) determine may be included based on the determination
described above, and (iii) third, provided that no securities sought to be
included by the Purchaser have been excluded from such registration, such number
of securities of other Persons entitled to exercise “piggyback” registration
rights pursuant to contractual commitments of the Company (pro rata based on the
amount of securities sought to be registered by such Persons) as the
underwriter(s) or placement agent(s) determine may be included.  If a
registration is a registration on behalf of the Company and will be underwritten
or effected with one or more placement agents but the underwriters or placement
agents are not named in the initial registration, the Company may notify
Purchaser that in the Company’s good faith opinion the underwriter(s) or
placement agent(s) will limit the number of Registrable Securities that may be
included in the registration based on the factors described above, and the
Company may exclude such securities from the registration statement as initially
filed and pre-effective amendments.  If underwriters or placement agents are
then utilized in connection with such registration, the Company shall ask such
underwriter(s) or placement agent(s) to make the determination described above;
if the Company is so advised as set forth above, then the Registrable Securities
shall not be include in the registration, but if the underwriter(s) or placement
agent(s) does not so advise the Company, then before the effective date of the
registration the Company shall include in such registration the number of
Registrable Securities that the underwriter(s) or placement agent(s) have
advised the Company may be included in such registration based on the factors
described above.
 
 
3

--------------------------------------------------------------------------------

 
 
ii.           If a registration pursuant to Section 2.1 is an underwritten (for
purposes of this paragraph, “underwritten” shall also include an offering in
which a placement agent participates in the registration in connection with the
offer and sale of the shares) secondary sale and registration on behalf of
holders of the Company’s securities (other than the Purchaser), and the managing
underwriter or underwriters advise the Company in writing that in their good
faith opinion the number of securities requested to be included in such
registration exceeds the largest number of securities which can be sold without
having a material adverse effect on such offering, or that marketing factors
require a limitation of the number of shares to be offered and sold, which
determination may in either case take into account the price at which such
securities can be sold, the Company will include in such offering and
registration (i) first, the securities of any Person whose exercise of a
“demand” registration right pursuant to a contractual commitment of the
purchaser entered into prior to the date hereof is the basis for the
registration, (ii) second, provided that no securities of any Person whose
exercise of a “demand” registration right pursuant to a contractual commitment
of the Company is the basis for such registration have been excluded from such
registration, such number of the Registrable Securities requested to be included
therein by the Purchaser pursuant to this Agreement as the underwriter(s)
determine may be included, (iii) third, provided that no securities sought to be
included by the Purchaser have been excluded from such registration, securities
of other Persons entitled to exercise “piggyback” registration rights pursuant
to contractual commitments of the Company (pro rata based on the amount of
securities sought be registered by such Persons) and (iv) fourth, provided that
no securities sought to be included by other Persons entitled to exercise
“piggyback” registration rights pursuant to such contractual commitments have
been excluded from such registration, any securities which the Company proposes
to register.
 
iii.           In any offering pursuant to Section 2.2(i) or (ii) above that
involves an underwriter or placement agent, the right of Purchaser’s Registrable
Securities to be included in a registration pursuant to this Section shall be
conditioned upon Purchaser’s participation in such underwriting or transaction
with the placement agent(s) and the inclusion of Purchaser’s Registrable
Securities in the offering to the extent provided herein.  Purchaser shall enter
into an underwriting agreement or placement agent agreement in customary form
with the managing underwriter or underwriters, or placement agent or agents,
selected by the Company for such offering and shall furnish such information and
documents as the Company or such underwriter(s) or agent(s) may reasonably
request.
 
iv.           Notwithstanding the registration obligations set forth in this
Section 2, in the event the SEC informs the Company that all of the Registrable
Securities requested to be included in the registration cannot, as a result of
the application of Rule 415, be registered for resale on such registration
statement, the Company agrees to promptly inform Purchaser and use its
commercially reasonable efforts to file amendments to the registration statement
as required by the SEC covering the maximum number of Registrable Securities
that are permitted to be registered by the SEC (in light of the other securities
that are included in such registration), and the limitation on the number of
Registrable Securities included in a registration as a result of the application
of Rule 415 shall not be deemed to be a breach of any provision of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
v.           Notwithstanding any other provision of this Agreement, Purchaser
acknowledges and agrees that the Company has issued a convertible promissory
note dated December 29, 2009, to The G-Max Trust (the “G-Max Note”), and that
the Company entered into a Securities Purchase Agreement dated as of January 11,
2010 (the “SPA” and collectively with the G-Max Note, the “Prior Agreements”),
and other related agreements, relating to the offer and sale of the Company’s
10% Senior Secured Convertible Notes, that the Prior Agreements include
provisions entitling the parties to have shares of Common Stock issued or
issuable pursuant to such Prior Agreements included in certain registration
statements filed by the Company, and that to the extent such provisions are
applicable to a registration, the provisions of this Agreement regarding
priority and inclusion of shares in any such registration are subject to the
provisions of the Prior Agreement and it shall not be a breach of this Agreement
for the Company to comply with the provisions of the Prior Agreements, to the
extent applicable to any such registration.
 
2.3.           Obligations of the Company.  Whenever required under this Section
2 to effect the registration of any Registrable Securities, the Company shall,
as expeditiously as reasonably possible:
 
i.            prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and keep such
registration statement effective for a period of no less than one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that (i) such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Purchaser refrains, at the request of the Company, from selling
any securities included in such registration, and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one hundred twenty (120) day period shall be extended for up to
ninety (90) days, if necessary, to keep the registration statement effective
until all such Registrable Securities are sold;
 
ii.           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement.  Notwithstanding the foregoing, in the case of a registration
statement registering the offer and sale of Registrable Securities from time to
time, if the Company notifies Purchaser that, in the good faith judgment of the
Company, it would be detrimental to the Company or its shareholders for sales to
be made from such registration statement at such time, or that there exists a
material development or potential material development involving the Company
which the Company would be obligated to disclose in the prospectus contained in
such registration statement, which disclosure would, in the good faith judgment
of the Company, be premature or otherwise inadvisable at such time, or that it
is advisable to suspend use of the prospectus for a discrete period of time due
to material undisclosed pending corporate developments or pending public filings
with the SEC (which need not be described in detail), then delivery of such
notice, Purchaser shall not sell any Registrable Securities pursuant to such
registration statement.  Purchaser may resume sales of Registrable Securities
pursuant to such registration statement upon the Purchaser's receipt of copies
of the supplemented or amended prospectus, or at such time as the Purchaser is
advised by the Company that the prospectus may be used, and at such time as the
Purchaser has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such prospectus and which
are required to be delivered as part of the prospectus.  In any event, the
Purchaser may resume sales no later than 60 days after the Company has delivered
a notice of suspension as described above (or, in the case of the end of the
Company’s fiscal year, 90 days after the end of the fiscal year or such earlier
time as the Company’s annual report on Form 10-K is filed with the SEC);
 
 
5

--------------------------------------------------------------------------------

 
 
iii.          furnish to the Purchaser such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Purchaser may reasonably request in order to facilitate
its disposition of its Registrable Securities;
 
iv.          use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
Purchaser; provided that the Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
 
v.           in the event of any underwritten public offering under Section 2.1,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, with the underwriter(s) of such offering;
 
vi.          use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on
the securities exchange or trading system on which similar securities issued by
the Company are then listed;
 
vii.         provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
 
viii.        at least 48 hours prior to the filing of any registration statement
or prospectus with respect to such Registrable Securities (or such shorter time
as is reasonably necessary in the circumstances, but in no event less than 24
hours), or any amendment or supplement thereto, furnish a copy thereof to the
Purchaser and refrain from filing any such registration statement, prospectus,
amendment or supplement to which counsel to the Purchaser shall have reasonably
objected on the grounds that such document does not comply in all material
respects with the requirements of the Securities Act, unless, in the case of an
amendment or supplement, in the opinion of counsel for the Company the filing of
such amendment or supplement is reasonably necessary to protect the Company from
any liabilities under any applicable federal or state law and such filing will
not violate applicable laws;
 
 
6

--------------------------------------------------------------------------------

 
 
ix.           promptly make available for inspection by the Purchaser, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the Purchaser, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers, directors, and employees, and cause the Company’s
independent accountants, to supply all information reasonably requested by the
Purchaser or any such underwriter, attorney, accountant or agent, in each case,
as necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;
 
x.            notify the Purchaser, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
 
xi.           after such registration statement becomes effective, notify the
Purchaser of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
 
2.4.           Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of the Purchaser that the Purchaser shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of the Purchaser’s
Registrable Securities.
 
2.5.           Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to this Section 2, including all registration, filing, and
qualification fees; printers’ and accounting fees; and fees and disbursements of
counsel for the Company, and up to $15,000 of the reasonable fees and
disbursements of one counsel to the Purchaser, shall be borne and paid by the
Company.  All Selling Expenses relating to Registrable Securities registered
pursuant to this Section 2 shall be borne and paid by the Purchaser.
 
2.6.           Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
 
i.           To the extent permitted by law, the Company will indemnify and hold
harmless the Purchaser, and the partners, members, officers, directors,
Affiliates, and stockholders of the Purchaser; legal counsel and accountants for
the Purchaser; any underwriter (as defined in the Securities Act) for the
Purchaser; and each Person, if any, who controls such Purchaser or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
Damages, and the Company will pay to the Purchaser, underwriter, controlling
Person, or other aforementioned Person any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section 2.6(a)
shall not apply to amounts paid in settlement of any such claim or proceeding if
such settlement is effected without the consent of the Company, nor shall the
Company be liable for any Damages to the extent that they arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of the indemnified Person
expressly for use in connection with such registration.
 
 
7

--------------------------------------------------------------------------------

 
 
ii.           To the extent permitted by law, the Purchaser will indemnify and
hold harmless the Company, and each of its directors, each of its officers who
has signed the registration statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel and accountants
for the Company, any underwriter (as defined in the Securities Act), and any
controlling Person of any such underwriter, against any Damages, in each case
only to the extent that such Damages arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of the Purchaser expressly for use in connection with
such registration; and the Purchaser will pay to the Company and each other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.6(b) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Purchaser; and provided further that in no
event shall any indemnity under this Section 2.6(b) exceed the proceeds from the
offering received by the Purchaser (net of any Selling Expenses paid by the
Purchaser), except in the case of fraud or willful misconduct by the Purchaser.
 
iii.          Promptly after receipt by an indemnified party under this Section
2.6 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.6, give the indemnifying party notice of
the commencement thereof, but any failure or delay in giving such notice shall
not relieve the indemnifying party from any liability except to the extent that
it is materially prejudiced by such failure or delay.  The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel selected by the indemnifying party and reasonably satisfactory to the
Purchaser; provided, however, that the indemnified parties as a group shall have
the right to retain one separate counsel, with the reasonable fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party(ies) by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party(ies) and any other party represented by such counsel in such
action.
 
iv.          To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.6 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 2.6, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) the
Purchaser will not be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by the
Purchaser pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any party who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall the Purchaser’s liability pursuant to this Section 2.6(d), when
combined with the amounts paid or payable by the Purchaser pursuant to Section
2.6(b), exceed the proceeds from the offering received by the Purchaser (net of
any Selling Expenses paid by the Purchaser), except in the case of willful
misconduct or fraud by the Purchaser.
 
 
8

--------------------------------------------------------------------------------

 
 
v.           The obligations of the Company and the Purchaser under this Section
2.6 shall survive the completion of any offering of Registrable Securities in a
registration under this Section 2.6, and otherwise shall survive the termination
of this Agreement.
 
2.7.           Reports Under Exchange Act.  With a view to making available to
the Purchaser the benefits of SEC Rule 144 and any other rule or regulation of
the SEC that may at any time permit the Purchaser to sell securities of the
Company to the public without registration or pursuant to a registration on Form
S-3, the Company shall:
 
i.            use its commercially reasonable best efforts to make and keep
available adequate current public information, as those terms are understood and
defined in SEC Rule 144 (For purposes of clarification, it shall not be deemed
to be a breach of this paragraph (a) or paragraph (b) below if the Company has
filed a Form 12b-25 (or any successor form) with the SEC and then files the
applicable report within the period of time specified in Rule 12b-25);
 
ii.           use its commercially reasonable best efforts to file with the SEC
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act; and
 
iii.          furnish to the Purchaser, forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144 under the Securities Act, and of the
Exchange Act, or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3; (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents filed by the Company
(to the extent not available on the SEC’s web site); and (iii) such other
information as may be reasonably requested in availing the Purchaser of any rule
or regulation of the SEC that permits the selling of any such securities without
registration or pursuant to Form S-3.
 
2.8.           “Market Standoff” Agreement.  Purchaser shall not, without the
prior written consent of the managing underwriter, during the period commencing
on the date of the final prospectus relating to a registration by the Company
for its own behalf of shares of its common stock or any other equity securities
under the Securities Act and ending on the date specified by the Company and the
managing underwriter (such period not to exceed ninety (90) days, which period
may be extended upon the request of the managing underwriter for an additional
period of up to fifteen (15) days if the Company issues or proposes to issue an
earnings or other public release within fifteen (15) days of the expiration of
the 90-day lockup period, (i) lend; offer; pledge; sell; contract to sell; sell
any option or contract to purchase; purchase any option or contract to sell;
grant any option, right, or warrant to purchase; or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable (directly or indirectly) for
Common Stock (whether such shares or any such securities are then owned by the
Purchaser or are thereafter acquired) or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or other securities, in cash, or otherwise.  The foregoing provisions of
this Section 2.8 shall not apply to the sale of any shares to an underwriter
pursuant to an underwriting agreement, and shall be applicable to the Purchaser
only if all officers, directors, and stockholders individually owning more than
five percent (5%) of the Company’s outstanding shares of Common Stock (after
giving effect to conversion into Common Stock of all outstanding convertible
securities) are subject to the same restrictions.  The underwriters in
connection with such registration are intended third party beneficiaries of this
Section 2.8 and shall have the right, power, and authority to enforce the
provisions hereof as though they were a party hereto.  Purchaser further agrees
to execute such agreements as may be reasonably requested by the underwriters in
connection with such registration that are consistent with this Section 2.8 or
that are necessary to give further effect thereto.  Any discretionary waiver or
termination of the restrictions of any or all of such agreements by the Company
or the underwriters shall apply to Purchaser.
 
2.9.           Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Section 2 may be
assigned (but only with all related obligations) by a holder of Registrable
Securities to a transferee or assignee of any of the Shares, provided:  (i) the
Company is, either before or within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned; and (ii) such transferee or assignee agrees in writing with the
Company to be bound by and subject to the terms and conditions of this Agreement
as if such transferee or assignee was a “Purchaser” hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
3.           Miscellaneous.
 
3.1.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the Parties.
 
3.2.           Successor Indemnification.  Without limiting the generality of
Section 3.1 hereof, if the Company or any of its successors or assignees
consolidates with or merges into any other Person and is not the continuing or
surviving corporation or entity of such consolidation or merger, then to the
extent necessary, proper provision shall be made so that the successors and
assignees of the Company assume the obligations of the Company with respect to
indemnification of the Persons indemnified by the Company pursuant to Section
2.6 hereof.
 
3.3.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware, United States of America.
 
3.4.           Dispute Resolution.  Any controversy or claim arising out of or
relating to this Agreement, or any breach thereof, shall be settled under the
rules of the American Arbitration Association (“AAA Rules”) in New York by a
single arbitrator appointed in accordance with the AAA Rules.  Judgment on the
award rendered by the arbitral tribunal may be entered in any court having
jurisdiction thereof.  The determination of the arbitral tribunal shall be final
and binding on the parties.
 
3.5.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
3.6.           Headings.  The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.  All references in this Agreement to sections
shall, unless otherwise provided, refer to sections hereof.
 
3.7.           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described.  Specifically, (i) if given by
personal delivery, then such notice shall be deemed given upon such delivery,
(ii) if given by facsimile or email of a PDF document (with confirmation of
transmission), then such notice shall be deemed given (x) if sent during normal
business hours of the recipient, on the date such facsimile or email was sent,
and (y) if sent after normal business hours of the recipient, on the next
business day after the date such facsimile or email was sent, (iii) if given by
internationally recognized air courier, then such notice shall be deemed given
upon the confirmed receipt of such notice by the recipient.  All notices shall
be addressed to the Party to be notified at the address as follows, or at such
other address as such Party may designate by ten (10) days’ advance written
notice to the other Party:
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Adamis Pharmaceuticals Corporation
2658 Del Mar Heights Road, #555
Del Mar, CA  92014
 
Email:  adcarlo@aol.com
 
Attn:  President
 
 
With a copy (with shall not constitute notice) to:
 
C. Kevin Kelso
Weintraub Genshlea Chediak
400 Capitol Mall, 11th Floor
Sacramento, CA  95814
 
Fax: +1 (916) 446-1611
 
Email:  kkelso@weintraub.com
 
 
If to Purchaser:
 
Eses Holdings (FZE)
P.O. Box 9366
Sharjah, United Arab Emirates
 
Email:  shayan@rahman.net
 
 
With copies to (with shall not constitute notice) to:
 
Curtis, Mallet-Prevost, Colt & Mosle LLP
The Gate Village Building 1, Level 1, Unit 105
Dubai International Financial Centre
P.O. Box 9498
Dubai, United Arab Emirates
 
Attn:  Peter Stewart
 
Fax:  +971 4 325 9143
 
Email:  pstewart@curtis.com
 
and
 
Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue, 35th Floor
New York, NY  10178-0061
 
Attn:  Peter Stewart
 
Fax:  +1 (212) 697-1559
 
Email:  pstewart@curtis.com
 
 
11

--------------------------------------------------------------------------------

 
 
3.8.           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Purchaser.
 
3.9.           Severability.  If one or more provisions of this Agreement are
held to be invalid, illegal or unenforceable under applicable law, such
provision(s) shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.
 
3.10.           Entire Agreement.  This Agreement, together with the Purchase
Agreement and any exhibits or schedules thereto, constitutes the entire
agreement and understanding of the Parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the Parties with
respect to the subject matter hereof.
 
3.11.           Termination.  Notwithstanding anything contained in this
Agreement to the contrary, this Agreement shall terminate and the Company shall
have the right to terminate or withdraw any then effective registration
statement relating to Registrable Securities, at any time that the Purchaser (or
any transferee or assignee of Registrable Securities) is able to sell all of the
Registrable Securities without restriction under SEC Rule 144.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 

   
ADAMIS PHARMACEUTICALS CORPORATION
         
By:
/s/ Dennis J. Carlo
   
Name:
Dennis J. Carlo     
Title:
President and CEO 


 

   
ESES HOLDINGS (FZE)
         
By:
/s/ Ahmed Shaman Fazlur Rahman
   
Name:
Ahmed Shaman Fazlur Rahman     
Title:
Owner and Manager 